Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

3.	The following is a non-Final Office Action.  In response to Examiner’s Final Rejection of 12/09/2020, Applicant, on 01/25/2021, amended Claims 1, 2, 4, 6-10 and 14-18. Claims 12, 13, 19 and 20 were previously cancelled; and Claims 3, 5 and 11 are as previously presented, but are deemed amended since they depend from amended independent Claim 1. 
Claims 1-11 and 14-18 are pending in this application and have been rejected below.



Response to Amendment

4.	Applicant’s arguments and amendments are acknowledged.

5.	The prior 35 USC §103 rejection of Claims withdrawn, and new 35 USC §103 rejection added in light of Applicant's amendments.



Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
35 U.S.C. 103 forms the basis for all obviousness rejections set forth in this Office action.

7.	Claims 1-11 and 14-18 rejected under 35 U.S.C. 103 as being unpatentable over Grabovski et al. (US Patent Publication Number 20140136255 A1- hereinafter Grabovski) in view of Tsunoda et al. (US Patent Publication Number 20140040905 A1 - hereinafter Tsunoda) in view of Iwasaki et al. (US Patent Publication Number 20050209902 A1 - hereinafter Iwasaki).

8.	As per Claim 1, Grabovski teaches: 
A method for managing a workflow activity [reads on: Abstract, "Dynamic task management processes and systems are provided, .. Each task is matched to an appropriate worker, the assignment being adjusted or modified automatically, to the extent required, to satisfy certain predefined temporal and/or spatial criteria."], the method comprising:
obtaining, by a server, multiple voice directed primary workflows, wherein each voice directed primary workflow is associated with a list of activities being performed by a worker of a plurality of workers reads on: Fig. 1, Master Task Sequence; Fig. 2, dynamic task manager 100; para 3, "Among the most time consuming and costly operations in a warehouse is 'order picking' --an activity that essentially involves the retrieval of items from their warehouse storage locations by "pickers" to fill customer orders. When tasked with a customer order, an order picker travels to and between pick locations, searches for items on the order, retrieve them, and direct them towards further downstream sorting, packaging, and shipping processes."; para 4, "Picking is often executed by a team, with order items batched into "pick lists" based on some factor (e.g., item location) and assigned to the pickers in "waves". Each pick list is essentially a "to-do" list and is often arranged to provide what is determined at the moment of its creation to be an optimal schedule for collecting items."; para 28, "As a methodology, the invention is embodied preferably as a dynamic warehouse task management process for scheduling and assigning picking tasks to workers (i.e., "pickers") in a warehouse. The warehouse tasks (e.g., picking, restocking, unloading, and tracking) typically originate from one or more task-generators (e.g., online purchasing and fulfillment facilities, inventory management systems, etc.) and are executed in a warehouse by a team of pickers of varying skills, qualifications, and experience. As illustrated schematically in FIG. 1, the management process comprises several steps, which--in typical high-volume commercial practices employing high-speed digital communications, processors, and databases--will often be performed contemporaneously in a virtually seamless and continuous rate, thus achieving an "always on" presence." - processors is server; para 32, "As illustrated schematically in FIG. 2, the management system comprises a dynamic task manager 100 (typically, located onsite at a warehouse or other retail outlet), which in operation remains in constant communication with a portable digital device (typically hand held by the task performer, or otherwise mobile)."; para 63, "The scheduling agent functions to create a master task sequence from incoming tasks received at the task source interface. It is from the master task sequence that tasks are pulled for assignment to workers. The master task sequence can remain unchanged throughout several task-to-worker assignment iterations or, more preferably, dynamically sorted and re-sorted as task requests are received, assigned, and executed."; para 77, "To better meet time requirements, as shown in FIG. 6B, a prioritization agent can be used to effect a division of the master task sequence 26 into two task sub-sequences 28(A) and 28(B), from which individual tasks are assigned sequentially to two workers 20(A) and 20(B), respectively. Using the same assumptions above--i.e., work commences at 12:30 p.m. and each task requires 10 minutes--all tasks will be completed with several minutes to spare."; para 80, "Adequate portability can be achieved using fixed or dockable digital devices, provided those devices are fixed or dockable on a mobile platform. For example, digital tablets and notebooks can be mounted on a cart, forklift, cherry-picker, or buggy used by the worker. The worker interface for such vehicle-mounted devices can be a keyboard or touchpad, or a voice-command interface using headphones and a microphone, or other type of human-to-device interface."], wherein each of the workers has an electronic device to receive the voice directed primary workflow [reads on: para 80, as above], and wherein the electronic device is in communication with the server; receiving, at the server [reads on: Fig. 2, dynamic task management system 100; para 44, "Several means are available for monitoring status information. For example, a system may employ a local computer network (i.e., at a warehouse) with several local wireless nodes and WAN access to larger computer facilities hosted remotely offsite at, for example, a corporation's global or regional headquarters."; para 63, as above; para 78, "It will be appreciated that efficacy of the prioritization agent--as well as the route optimization agent--will rely in large part on the quality of the worker status information monitored by the dynamic task manager. Ephemeral information--such as worker location (important for route optimization) and current activity (important for prioritization)--will likely be channeled into the dynamic task manager wirelessly using a handheld or otherwise portable digital device."; para 79, "With regard to its basic functionality, the portable digital device is configured to transmit task requests to the dynamic task manager through it task performer interface and, in response, receiving a personalized task assignment. Any of the several types of handheld, wearable, and/or mobile digital devices now currently available can be used for this purpose, provided they are appropriately portable (particularly when performing the tasks at issue) and capable of digital communication with the dynamic task manager through its task performer interface--preferably, in real-time and wirelessly."], ... 
... voice directed [reads on: para 80, as above] ... 
... voice directed [as above] ... 
... voice directed [as above] ...
... voice directed [as above] ...
... transmitting, to the electronic device, the voice directed secondary workflow from the server; receiving, at the server, a voice command from the worker via a microphone connected to the electronic device; in response to receiving the voice command from the electronic device [reads on: para 34, "The task performer interface 114 functions to transmit a personalized task to the task performer 20 in response to the receipt of an express or implied task request from the task performer. The personalized task being "personalized" at extraction by the dynamic task manager 100 as a result of matching a task from the master task sequence to information (e.g., about a task performer) embedded in, extrapolated from, or otherwise associated with the task request."; para 35, "The portable digital device is configured both for mobility and for bilateral digital communication with the dynamic task manager, i.e., through the task performer interface 114. The portable digital device functions--among other capabilities used in the course of discharging one's duties--to transmit task requests to the task performer interface and to receive the personalized task assignments that are sent back in response."; para 36, as above; paras 55, 58, 63, as above; para 74, "In one embodiment, the prioritization agent affects scheduling within a master task sequence utilizing the "priority code" in a task's "code-set" (e.g., by using an algorithm that compares and gives appropriate weight to the priority codes of two or more extracted tasks).  Thus, as exemplified in FIG. 3, a task bearing a priority code "expedite" (i.e., task C1)--though contained in a later-received task set (i.e., task set 24c)--is given a higher priority over less urgent tasks .." - task C1 is a secondary workflow; para 79, "With regard to its basic functionality, the portable digital device is configured to transmit task requests to the dynamic task manager through it[s] task performer interface and, in response, receiving a personalized task assignment." - transmit task requests to the dynamic task manager through it[s] task performer interface is receiving, at the server, a command from the worker; paras 79, 80, as above], ... 
... voice directed [as above] ...
... based on a function of a current location of the worker, a training level of the worker, and an equipment carried by the worker [reads on: para 29, "According to the process, the status of each of the pickers 20a, 20b, and 20c employed at the warehouse is monitored, the picker status for each including the picker's location in the warehouse, the picker's qualifications (e.g., skills, restrictions, certifications, etc.), and the picker current activity (e.g., "active", "idle", "on break", etc.). When an "order" (or "task set") 24--defined herein as any communication expressly or implicitly containing a requisition to a worker to perform one or more inventory-related tasks--is received from a task generator 22a, the order 24 is decomposed into its constituent tasks A1, A2, A3. In other words, one, some, or all tasks are extracted from the order. Typically, multiple orders are received; and all tasks contained therein extracted."; para 32, "As illustrated schematically in FIG. 2, the management system comprises a dynamic task manager 100 (typically, located onsite at a warehouse or other retail outlet), which in operation remains in constant communication with a portable digital device (typically hand held by the task performer, or otherwise mobile)." - a portable digital device typically hand held by the task performer is an equipment carried by the worker], ... 
... voice directed [as above] ...
... voice directed [as above] ...
... receiving, at the server, a voice command from the worker via the microphone connected to the electronic device [reads on: paras 79, 80, as above] to  ...
... voice directed [as above] ...
... voice directed [as above] ...
... the electronic device [as above] ...
... voice directed [as above] ...
... voice directed [as above] ...
... voice directed [as above] ...
Grabovski does not explicitly teach, but Tsunoda teaches: 
... a surprise activity based on data received from at least one of an operator and a sensor, wherein the surprise activity is a high priority activity [TSUNODA reads on: Fig. 4, task execution system 100, FROM SENSOR/TERMINAL INFORMATION AGGREGATING UNIT; Fig. 6, REGISTER INFORMATION OF PRIORITY LEVEL AND DEPENDENCY-RELATED TASK, TASK SELECTION RULE STORING UNIT 213; para 221, "(Step S3149) The started trouble check controller 3113 displays a message "Trouble sensor 1 (114) has detected trouble. Check the presence/absence of trouble immediately.", the "trouble-detection" button, and the "no trouble" button, on the screen of the terminal 102 of the user A. Having confirmed the screen, the user A rushes to the place in the building B where the trouble sensor 1 (114) is installed, confirms that no trouble has actually occurred, and manipulates the "no trouble" button (the terminal 102 registers the user's position when the user A moves to the building B, but this process is not depicted in the sequence diagram.)"; para 222, "(Step S3150) Consequent to the "no trouble" button being manipulated, the trouble check controller 3113 transmits notification of the completion of the task to the task controller executing unit 234, and ends the process."; para 224, "(Step S3152) The task managing server 3102 transmits notification of the completion of the task 3 to the context managing server 3101. The context managing server 3101 updates the state of the user A to "idle", or may store at step S3148, the state "executing task 2" preceding the start of execution of the task 3 and bring the user A back to the state "executing task 2" (setting the state of the user A to "idle" causes no problem because the state of the user A returns to the "executing task 2" at step S3157 to follow.)"; para 225, "(Step S3153) Recognizing that the trouble check task (priority level=high) has been completed, the task managing server 3102 makes a request to resume the suspended warehouse A patrol task, which is the task highest in priority level next to the trouble check task." - the task highest in priority level next to the trouble check task is wherein the surprise activity is a high priority activity]; ... 
... integrating, a ... secondary workflow comprising the surprise activity in the ... primary workflow, during an execution of the ... primary workflow, wherein the ... primary workflow  comprises the list of activities [TSUNODA reads on: Fig. 2, TASK MANAGING UNIT 202; Fig. 31C, S3139 SUSPENSION REQUEST, S3141 TASK SUSPENSION RESPONSE (TID=TASK 2, UID=USER A), S3142 TASK START REQUEST (TID=TASK 3, UID=USER A, CONTROLLER URL=url3), S3148 TASK START TRANSMISSION (TID=TASK 3, UID=USER A), USER A RUSH TO PLACE WHERE TROUBLE IS DETECTED AND CONFIRM THAT NO TROUBLE HAS ACTUALLY OCCUR, S3151 TASK COMPLETION TRANSMISSION (TID=TASK 3, UID=USER A), USER A RETURN TO WAREHOUSE TO RESUME PATROL, S3157 TASK RESUMPTION TRANSMISSION (TID=TASK 2, UID=USER A); para 59, "The registered task storing unit 212 stores a list of tasks registered by the user."] of ... 
... assigning to the worker, the ... secondary workflow to perform the surprise activity ... wherein on assignment, the server automatically shifts from the ... primary workflow to the ... secondary workflow; and ...to shift from the ... secondary workflow having the surprise activity to the ... primary workflow, wherein the shifting directly returns ...  to a point in the ... primary workflow where the ... primary workflow was before the shifting to the ... secondary workflow [TSUNODA reads on: Fig 31C, as above; para 209, "(Step S3137) Upon recognizing that the trouble sensor (114) has detected trouble, the context managing server 3101 transmits to the task managing server 3102, notification that a start condition for the trouble check task (priority level=high) registered at step S3106 has been met."; para 210, " (Step S3138) Upon referring to task management information and confirming that any one is allowed to execute the task, the task managing server 3102 selects the user A as an executer of this task. Various methods of selecting a user are conceivable, which include, for example, selecting a user on patrol at a location closest to a trouble sensor 1 (114) of the building B among a list of users on patrol and their current positions; and selecting a user standing by at the control center. Such user selection may be performed by an application running on a different server. In such a case, the task managing server 3102 having received the transmission of the task start condition being met sends notification of user selection to the application, and the application selects a user, based on context information of the user acquired from the context managing server 3101, and sends a response indicating the user to the task managing server 3102. After selecting the user A, when the task managing server 3102 recognizes that the warehouse A patrol task (priority level=middle) is being executed at the terminal 102 of the user A and therefore, the warehouse A patrol task must be suspended before the start of the trouble check task, the task managing server 3102 requests the task controller executing unit 234 of the terminal 102 of the user A to suspend the patrol task." - selects the user A as an executer of this task is assigning to the worker; para 211, "(Step S3139) The task controller executing unit 234 makes a request to suspend the warehouse A patrol controller 3112."; para 214, "(Step S3142) The task managing server 3102 transmits to the task controller executing unit 234 of the terminal 102 of the user A, a request to start the trouble check task."; para 220, "(Step S3148) The task managing server 3102 transmits the start of the task 3 to the context managing server 3101. The context managing server 3101 updates the state of the user A to "executing the task 3"."; para 223, "(Step S3151) The task controller executing unit 234 transmits notification of the completion of the task to the task managing server 3102."; para 229, "(Step S3157) The task managing server 3102 transmits notification of the resumption of the task 2 to the context managing server 3101, which updates the state of the user A to "executing task 2"."; para 225, "(Step S3153) Recognizing that the trouble check task (priority level=high) has been completed, the task managing server 3102 makes a request to resume the suspended warehouse A patrol task, which is the task highest in priority level next to the trouble check task."].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Grabovski to incorporate the teachings of Tsunoda in the same field of endeavor of task management to include a surprise activity based on data received from at least one of an operator and a sensor, wherein the surprise activity is a high priority activity; integrating, a ... secondary workflow comprising the surprise activity in the ... primary workflow, during an execution of the ... primary workflow, wherein the ... primary workflow  comprises the list of activities of ... assigning to the worker, the ... secondary workflow to perform the surprise activity ... wherein on assignment, the server automatically shifts from the ... primary workflow to the ... secondary workflow; and ...to shift from the ... secondary workflow having the surprise activity to the ... primary workflow, wherein the shifting directly returns ...  to a point in the ... primary workflow where the ... primary workflow was before the shifting to the ... secondary workflow. The motivation for doing this would have been to improve the task management of Grabovski by efficiently prioritizing tasks. See Tsunoda, Abstract, "A task execution controller includes a context generating unit that generates context information concerning a user and a surrounding situation of the user; .. The task managing unit selects a task by using, as the task selection rule, information of priority levels of tasks ..".
Although Tsunoda teaches context of the worker and the activity (at paragraphs 209, 210 for example), Grabovski in view of Tsunoda does not explicitly teach, but Iwasaki teaches: 
... comparing, a context of each worker of the plurality of workers and a context of a current activity being performed by each worker to a context associated with the surprise activity; performing, an analysis to identify a worker with a best fit context, wherein the analysis comprises of scoring each worker based on the context of the current activity being performed by each worker and the context associated with the surprise activity [IWASAKI reads on: para 90, "The worker skill information storage part in the worker management system described above may store in memory information indicating a classified worker category in correspondence to each worker, and the worker management system may further include a task skill information storage part for storing in memory task skill information correlating each task with a classified category of workers with skills required to perform the task and a priority rank assignment part for assigning priority ranks to the extracted workers by ascertaining classified categories of workers available at the worker skill information storage part in correspondence to the workers extracted by the worker extraction part, ascertaining the worker category corresponding to the new task based upon the task skill information available at the task skill information storage part and assigning a higher rank to a worker in a worker category matching the classified worker category corresponding to the new task. The worker identification part in this worker management system may execute the worker identification processing starting with the worker with the highest worker priority rank assigned by the priority rank assignment part among the workers extracted by the worker extraction part."; para 91, "In the system, priority ranks are assigned to the workers extracted as those capable of performing the new task by assigning a highest priority rank to a worker in the worker category (e.g., an engineer, an operator, a routine task worker or the like) best suited for the new task and the workers are each checked starting with the worker with the highest priority rank by comparing the priority levels of the current task and the new task when determining the worker to undertake the new task. The worker best suited to perform the new task can be selected more quickly and the individual workers can be assigned to tasks in which they are most needed in this system." - new task is surprise activity]; ... 
... the identified worker with a highest score, wherein the worker with highest score has the best fit context to perform the surprise activity [IWASAKI reads on: paras 90, 91, as above; para 100, "a task reassignment part for reassigning all tasks for the entire personnel starting with a task with a highest priority level when a new task is detected by the new task detection part by engaging the current task identification part to identify the tasks all the workers are currently performing and assigning task priority levels to all the tasks including the current tasks and the new task based upon the task priority level information stored at the task priority level information storage part; and"- new task is surprise activity; para 101, "an instruction part for issuing instructions for all the workers to perform the tasks assigned by the task reassignment part."; para 102, "In the worker management system according to the present invention described above, when a new task has arisen, the tasks all the workers are currently performing are detected and all the tasks including the current tasks and the new task are reassigned. As a result, better suited workers can be assigned to all the tasks including the new task. Thus, since the individual workers are assigned to tasks for which they are most needed, a more efficient task assignment and more efficient work execution are achieved."; para 103, "The task reassignment part in the worker management system described above may designate a task with a highest task priority level as a new task and the worker management system may further include a worker skill information storage part for storing in memory worker skill information correlating each of the workers with tasks that the worker is capable of performing, a worker extraction part for extracting workers capable of performing the new task based upon the worker skill information stored at the worker skill information storage part, a worker identification part for executing worker identification by engaging the current task identification part to identify current tasks being performed by the workers extracted by the worker extraction part, ascertaining and comparing priority levels of the current tasks and a priority level of the new task based upon the task priority level information stored at the task priority level information storage part and identifying a worker performing a current task with a priority level lower than the priority level of the new task as a worker to take on the new task."; para 104, "In the system described above, when reassigning all the tasks including the new task, workers are assigned first to tasks with higher priority levels, and thus, more important tasks can be undertaken by appropriate workers faster. In addition, when reassigning all the tasks including the new task, an instruction can be issued to a worker currently engaged in a task with a priority level lower than the priority level of the new task to perform the new task by comparing the priority levels of the current tasks having been detected and the priority level of the new task. Since this ensures that an optimally qualified worker is selected to undertake an important task with a higher priority level, the individual workers are assigned to tasks for which they are most needed to optimize the task assignment and improve the work efficiency."]; ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Grabovski in view of Tsunoda to incorporate the teachings of Iwasaki in the same field of endeavor of task management to include comparing, a context of each worker of the plurality of workers and a context of a current activity being performed by each worker to a context associated with the surprise activity; performing, an analysis to identify a worker with a best fit context, wherein the analysis comprises of scoring each worker based on the context of the current activity being performed by each worker and the context associated with the surprise activity, the identified worker with a highest score, wherein the worker with highest score has the best fit context to perform the surprise activity. The motivation for doing this would have been to improve the task management of Grabovski in view of Tsunoda by efficiently managing task transitions. See Iwasaki, Abstract, "A worker management system, which includes a plant 100 divided into a plurality of work areas each in correspondence to specific task contents, a database 220 having stored therein task identification information correlating each work area 112 with contents of tasks performed therein and worker detection sensors 130 installed in each work area, identifies the specific work area where a worker is currently located based upon outputs from the worker detection means and then identifies the task currently performed by the worker based upon the task identification information. Based upon the current task thus identified, a decision is made as to whether the 

9.	As per Claim 2, Grabovski in view of Tsunoda in view of Iwasaki teaches:
The method of claim 1 wherein obtaining a list of activities being performed by the worker [as above, Claim 1] comprises 
Grabovski further teaches:
obtaining multiple lists of activities for the plurality of workers [reads on: Fig. 1, ; para 25, "Tasks are received at a facility from one or more sources; then sorted, scheduled, and assigned to workers .."; para 28, "As a methodology, the invention is embodied preferably as a dynamic warehouse task management process for scheduling and assigning picking tasks to workers (i.e., "pickers") in a warehouse. The warehouse tasks (e.g., picking, restocking, unloading, and tracking) typically originate from one or more task-generators (e.g., online purchasing and fulfillment facilities, inventory management systems, etc.) and are executed in a warehouse by a team of pickers of varying skills, qualifications, and experience. As illustrated schematically in FIG. 1, the management process comprises several steps, which--in typical high-volume commercial practices employing high-speed digital communications, processors, and databases--will often be performed contemporaneously in a virtually seamless and continuous rate, thus achieving an "always on" presence."; para 74, as above], and    
Grabovski does not explicitly teach, but Tsunoda further teaches:
wherein the integrating of the surprise activity [TSUNODA reads on: Fig. 2, as above, Claim 1] is 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to 
Grabovski in view of Tsunoda does not explicitly teach, but Iwasaki further teaches:
based on a best fit context of the plurality of workers [IWASAKI reads on: paras 90, 91, 102, 103, 104, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Grabovski in view of Tsunoda in view of Iwasaki to incorporate the further teachings of Iwasaki in the same field of endeavor of task management to include based on a best fit context of the plurality of workers. The motivation for doing this would have been to improve the task management of Grabovski in view of Tsunoda in view of Iwasaki by efficiently managing task transitions.

10.	As per Claim 3, Grabovski in view of Tsunoda in view of Iwasaki teaches: 
The method of claim 2 wherein the context of the worker and the context of the surprise activity [as above, Claim 2] comprises a
Grabovski further teaches:
prioritization of activities in the list of activities being performed by the worker [reads on: paras 74, 77 as above, Claim 1].

11.	As per Claim 4, Grabovski in view of Tsunoda in view of Iwasaki teaches:
The method of claim 1 wherein the context of the worker and the context of the surprise activity [as above, Claim 1] comprises 

the current location of the worker and a location of the surprise activity [TSUNODA reads on: para 210, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Grabovski in view of Tsunoda in view of Iwasaki to incorporate the further teachings of Tsunoda in the same field of endeavor of task management to include the current location of the worker and a location of the surprise activity. The motivation for doing this would have been to improve the task management of Grabovski in view of Tsunoda in view of Iwasaki by efficiently prioritizing tasks in context. 

12.	As per Claim 5, Grabovski in view of Tsunoda in view of Iwasaki teaches:
The method of claim 4 [as above] wherein 
Grabovski does not explicitly teach, but Tsunoda further teaches:
the worker closest to the location of the surprise activity is the worker selected for performing the surprise activity [TSUNODA reads on: para 210, "Various methods of selecting a user are conceivable, which include, for example, selecting a user on patrol at a location closest to a trouble sensor 1 (114) of the building B among a list of users on patrol and their current positions ..].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Grabovski in view of Tsunoda in view of Iwasaki to incorporate the further teachings of Tsunoda in the same field of endeavor of task management to include the worker closest to the location of the surprise activity is the worker selected for performing the surprise activity. The motivation for doing this would have been to improve the task management of Grabovski in view of Tsunoda in view of Iwasaki by efficiently prioritizing tasks in context. 


The method of claim 4 wherein the worker closest to the location of the surprise activity is the worker selected for performing the surprise activity [as above, Claim 4] 
Grabovski further teaches:
if the context of the worker is indicative of the worker being qualified  [reads on: para 48, "In respect of "qualification", examples particularly relevant to warehouse inventory tasks, include: "Skills", "grade level", "certifications", and "licenses". "Grade level" may be relevant, for example, in assigning more complex or critical picking tasks to pickers with greater experience or seniority. "Certifications" and "licenses" may be relevant, for example, in assigning task involving the operation of a fork-lift (which may requiring a fork-lift driver certification and/or license), .."; para 58, "The assignment of task to workers relies on the tracking of discrete task code sets and the monitoring of discrete worker status information. Codes sets are defined for each task. Status information is monitored for each worker. When task assignments are performed, it is done so with task-to-worker matching made a function of both (a) a worker's status information and (b) a task's code-set."] and having a required tool [reads on: Fig. 3, as above; para 32, "As illustrated schematically in FIG. 2, the management system comprises a dynamic task manager 100 (typically, located onsite at a warehouse or other retail outlet), which in operation remains in constant communication with a portable digital device (typically hand held by the task performer, or otherwise mobile)."; para 35, " The portable digital device is configured both for mobility and for bilateral digital communication with the dynamic task manager, i.e., through the task performer interface 114. The portable digital device functions--among other capabilities used in the course of discharging one's duties--to transmit task requests to the task performer interface and to receive the personalized task assignments that are sent back in response." - the portable digital device is a required tool] to 
Grabovski does not explicitly teach, but Tsunoda further teaches:
perform the surprise activity [TSUNODA reads on: para 221, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Grabovski in view of Tsunoda in view of Iwasaki to incorporate the further teachings of Tsunoda in the same field of endeavor of task management to include perform the surprise activity. The motivation for doing this would have been to improve the task management of Grabovski in view of Tsunoda in view of Iwasaki by efficiently prioritizing tasks. 

14.	As per Claim 7, Grabovski in view of Tsunoda in view of Iwasaki teaches:
The method of claim 4 wherein the context of the worker and the context of the surprise activity [as above, Claim 4] comprises 
Grabovski further teaches:
the training level of the worker [reads on: para 43, "Contemporaneously with "listening" for incoming tasks from task generators, the invention also maintains active electronic "awareness" of or otherwise monitors status information generated by and relating to the workers employed to perform those tasks. Basic status information includes location, qualifications (e.g., skills, grade level, certifications, licenses, etc.), and--most importantly--current work activity."].

15.	As per Claim 8, Grabovski in view of Tsunoda in view of Iwasaki teaches:
The method of claim 4 wherein the context and context of the surprise activity [as above, Claim 4] comprises 
Grabovski further teaches:
the equipment needed [reads on: Fig. 3, paras 32, 35, as above, Claim 6] to 

accomplish the surprise activity [TSUNODA reads on: para 221, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Grabovski in view of Tsunoda in view of Iwasaki to incorporate the further teachings of Tsunoda in the same field of endeavor of task management to include accomplish the surprise activity. The motivation for doing this would have been to improve the task management of Grabovski in view of Tsunoda in view of Iwasaki by efficiently prioritizing tasks. 

16.	As per Claim 9, Grabovski in view of Tsunoda in view of Iwasaki teaches:
The method of claim 1 [as above] comprising 
Grabovski further teaches:
determining if deadlines for activities in the list of activities being performed by the worker will be missed [reads on: para 75, "Chronological ordering based only on priority codes may not in all circumstances be sufficient. If not distributed among workers appropriately, deadlines for performing tasks may be missed. Thus, in another embodiment, the prioritization agent is configured with the further capacity to assess the schedule of tasks within a master task sequence and distribute them among workers to meet time constraints that would otherwise be exceeded."; para 76, "If each of the tasks were sequentially assigned to a single worker 20 (i.e., as prompted by a corresponding sequence of task requests 14), assuming worker 20 starts at 12:30 p.m. and that each task requires 10 minutes, then the deadlines for items A6, A7, and A8 will all be missed."] if ... 
... in the worker's list of activities [reads on: para 24, "FIGS. 6A and 6B illustrate schematically the assignment of tasks in master task sequence 26 to workers 20 without and with the influence of time-based "load balancing", respectively."].

... the surprise activity is integrated [TSUNODA reads on: Figs. 2, 31C, para 59, as above, Claim 1] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Grabovski in view of Tsunoda in view of Iwasaki to incorporate the further teachings of Tsunoda in the same field of endeavor of task management to include the surprise activity is integrated. The motivation for doing this would have been to improve the task management of Grabovski in view of Tsunoda in view of Iwasaki by efficiently prioritizing tasks. 

17.	As per Claim 10, Grabovski in view of Tsunoda in view of Iwasaki teaches:
The method of claim 9 [as above], comprising 
Grabovski further teaches:
blocking the ... activity in the worker's list of activities [reads on: Fig. 6B, Task Sub-Sequence (A), Worker (A), Task Sub-Sequence (B), Worker (B); para 76, as above; para 77, "To better meet time requirements, as shown in FIG. 6B, a prioritization agent can be used to effect a division of the master task sequence 26 into two task sub-sequences 28(A) and 28(B), from which individual tasks are assigned sequentially to two workers 20(A) and 20(B), respectively." - Task Sub-Sequence (B) is blocked from the list of activities of the first worker if a deadline will be missed] if a deadline will be missed [reads on: paras 75, 76 as above, Claim 9].
Grabovski does not explicitly teach, but Tsunoda further teaches:
... integration of the surprise [TSUNODA reads on: Figs. 2, 31C, para 59, as above, Claim 1] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to 

18.	As per Claim 11, Grabovski in view of Tsunoda in view of Iwasaki teaches:
The method of claim 1 wherein the context of the worker [as above, Claim 1] comprises  
Grabovski further teaches:
the context at multiple remaining activities in the worker’s list of activities [reads on: Fig. 4  Task Sub-Sequence 28; para 67, "As such, in method A, upon receiving a task-request from worker 20, the dynamic task manager notes certain information contained in worker 20's status information 210 (e.g., [(zone, "electronics")] and creates a sub-sequence 28 that includes only those tasks with the master task sequence that matches that information." ],... 
... after a future activity in the list of activities [reads on: para 59, "The first picker has the following status information: [ ( activity, "available"), (experience, "new hire"), (location, "household"). The second picker has: [(activity, "available"), (experience," "senior"), (location, "electronics")]. At 1:30 a.m., the ticket 24c illustrated in FIG. 3 is received. At 1:35 a.m., task's C1, C2, and C3 are extracted and placed into master task sequence 26. When the first picker become available at 1:40 a.m., he is considered for the assignment of task C2, which is the first task in the queue, and which hypothetically may have the following "code set": [ (priority, "expedite"), ( classification, "c2"), (location, "electronics")]. The assignment, however, does not provide good matching with regard to worker-task location and priority-experience. Thus, the first picker is assigned instead to task C3, which hypothetically should have better location and priority-experience matching. When the second picker becomes available at 1:42 a.m., he is better matched to and is thus assigned leading task C[2]." - the expedited task is not assigned at 1:40 a.m. to the first picker, but assigned after another (future) activity at 1:42 a.m. to the second picker (with senior level experience, and in the electronics location)] ... 
Grabovski does not explicitly teach, but Tsunoda further teaches:
... and wherein the surprise activity is interleaved [TSUNODA reads on: Figs. 2, 31C, para 59, as above, Claim 1] ... 
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Grabovski in view of Tsunoda in view of Iwasaki to incorporate the further teachings of Tsunoda in the same field of endeavor of task management to include wherein the surprise activity is interleaved. The motivation for doing this would have been to improve the task management of Grabovski in view of Tsunoda in view of Iwasaki by efficiently prioritizing tasks. 
Grabovski in view of Tsunoda does not explicitly teach, but Iwasaki further teaches:
... having a best fit context [IWASAKI reads on: paras 90, 91, 102, 103, 104, as above, Claim 1].
At the time of filing, it would have been obvious to a person of ordinary skill in the art to have modified Grabovski in view of Tsunoda in view of Iwasaki to incorporate the further teachings of Iwasaki in the same field of endeavor of task management to include (activities) having a best fit context. The motivation for doing this would have been to improve the task management of Grabovski in view of Tsunoda in view of Iwasaki by efficiently managing task transitions.

19.	Claim 12 canceled.



21.	As per Claim 14, Grabovski teaches:
A system for facilitating execution of a workflow, the [system] comprising:
a server; the server [reads on: Abstract, "Dynamic task management processes and systems are provided, .. Each task is matched to an appropriate worker, .. "; para 28, "As illustrated schematically in FIG. 1, the management process comprises several steps, which-in typical high-volume commercial practices employing high-speed digital communications, processors, .."] configured to:
The remainder of the claim rejected under the same rationale as Claim 1 above.

22.	As per Claim 15, Grabovski in view of Tsunoda in view of Iwasaki teaches:
The system of claim 14 wherein obtaining a list of activities being performed by the worker [as above, Claim 14] comprises 
The remainder of the claim rejected under the same rationale as Claim 2 above.

23.	As per Claim 16, Grabovski in view of Tsunoda in view of Iwasaki teaches:
The system of claim 15 wherein the context and the context of the surprise activity [as above, Claim 15] comprises 
Grabovski does not explicitly teach, but Tsunoda further teaches:
locations of each worker and a location of the surprise activity [TSUNODA reads on: para 210, as above, Claim 5], ...

The remainder of the claim rejected under the same rationale as Claim 6 above.

24.	As per Claim 17, Grabovski in view of Tsunoda in view of Iwasaki teaches:
The system of claim 14 wherein the server [as above, Claim 14] determines 
The remainder of the claim rejected under the same rationale as Claim 9 above.

25.	As per Claim 18, Grabovski in view of Tsunoda in view of Iwasaki teaches:
The system of claim 17, wherein the server [as above, Claim 17]  
The remainder of the claim rejected under the same rationale as Claim 10 as above.

26.	Claim 19 canceled.

27.	Claim 20 canceled.



Response to Arguments

28.	Applicant's arguments filed 01/25/2021 have been fully considered but are found not persuasive and/or are moot in view of the new rejections necessitated by the amendments.

29.	Applicant's arguments regarding the prior U.S.C. 103 rejection are moot in view of the new rejections necessitated by the amendments. The amended language is taught by the new combination of references including Tsunoda and Iwasaki.



Conclusion

30.	Applicant's amendment necessitated any new ground(s) of rejection presented in this Office Action. See MPEP §706.07(a). 

31.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Napoli (US Patent Publication US 20150199641 A1) describes a method and system for analyzing data related to the workloads of various tasks performed in a distribution center as well as data related to labor to determine state information that represent whether the tasks are adequately staffed for a given time and generate and/or display graphical information related to the adequacy of labor distribution for the various tasks of the distribution center.
Ogushi et al. (US Patent Publication US 20040220847 A1) describes a system and method for assisting a worker in charge of operations in deciding whether to accept a task.
Lau et al. (PCT Publication Number WO 2010076774 A1) describes a systems and method for assigning a task of a plurality of tasks to a user of a plurality of users, and determining whether the assigned task corresponds with the stored task information for the user.

33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623